Citation Nr: 1145709	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's application to reopen his claim of entitlement to service connection for a bilateral ankle condition.  In November 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in November 2008.

In March 2010, the Veteran presented sworn testimony during a video conference hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In May 2010, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a bilateral ankle condition to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records in May 2010 and provided the Veteran with a VA examination in June 2010.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for a bilateral ankle disability.

The Veteran was afforded a VA examination in June 2010.  The examiner diagnosed the Veteran with bilateral ankle sprains and concluded that any relationship between the Veteran's current ankle disabilities and his in-service injury is "purely speculative."  The examiner did not provide a rationale for this conclusion.  In light of the lack of an opinion on whether the Veteran's current ankle disabilities are related to his military service or an explanation of why such an opinion cannot be rendered, the VA examiner's opinion is inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a bilateral ankle disability must be remanded for a new VA opinion.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Cleveland VA Medical Center and any other VA facility identified by the Veteran, not previously made a part of the record and relating to the ankles, should be obtained and added to the claims folder.

2.  Following completion of the above, the claims file should be returned to the original June 2010 VA examiner for an addendum opinion.  Specifically, the examiner should again be asked to state whether it is at least as likely as not that the Veteran's current bilateral ankle disorder was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disease or injury in service.  The examiner is reminded that he is asked to determine only whether it is at least as likely as not (likelihood of at least 50%) that the Veteran's bilateral ankle disability is related to his military service.  If the examiner again concludes that he is unable to determine whether the Veteran's bilateral ankle disability is related to service, a complete rationale must be provided for this opinion.

If the original June 2010 VA examiner is unavailable, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral ankle condition.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the June 2010 VA examination report.  This must be noted in the examination report.  A complete history should be obtained from the Veteran.

The examiner must state whether it is at least as likely as not that the Veteran's current bilateral ankle disorder was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disease or injury in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided and should specifically reference in-service complaints of bilateral ankle pain and the treatment provided.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a bilateral ankle disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

